DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
Claims 1 and 7 are being interepreted under 35 U.S.C. 112(f) due to the following limitations:
Claim 1 line 4: “coupling means”
Claim 1 line 17: “closing means”
Claim 7 line 5: “coupling means”
Claim 7 line 16: “closing means”
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 and 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 recites the limitation “a first tool” in line 5 of the claim, though it is unclear if this is the same structure as the “tool” described in Claim 1, or a new tool entirely. Therefore, the claim is indefinite.
Claim 6 recites the limitation “a slot housing” in line 3 of the claim. It is unclear what is meant by this term; it is unclear if the structure is intended to be a slot, or some sort of housing for a slot, or something else entirely. (The term may be corrected to read “a slot” or “a housing” for better clarity). Therefore, the claim is indefinite.
Claim 7 recites the limitation “Set for the application or replacement of sets of interchangeable buttons“ in line 1 of the claim. It is unclear if the use of the word “set” at the beginning of this sentence is used to refer to a set of sets, or merely and individual set of interchangeable buttons. Therefore, the claim is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as unpatentable over Colgate (US 5462170) in view of Frank (WO 2004091333) further in view of Thayer (US 0274053).
Colgate teaches equipment for management of sets of interchangeable buttons which are intended to be applied or replaced in a garment, said equipment being characterized by including: a 
Colgate does not teach coupling means for the interchangeable buttons. However, Frank teaches a plurality of coupling means (58), designed to mate with said interchangeable buttons (52) in order to removably fasten the latter to said garment. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buttons disclosed in Colgate by adding the coupling means as disclosed by Frank in order to allow the equipment for button management of Colgate to effectively organize and store the interchangeable buttons of Frank. While Colgate teaches buttons meant to be interchanged and a storage system for such buttons, Frank’s explicit teaching of coupling means would be understood by one of ordinary skill in the art as a modification that could be made to Colgate in order to store both the buttons and coupling means together for convenience of the user. 
Colgate in view of Frank as applied to Claim 1 above teaches all the limitations of Claim 1, except for a tool for handling buttons. However, Thayer teaches a tool (Fig 1) for handling said buttons and/or coupling means during operations in which the cited buttons are applied to the above garment (col. 1 lines 15-17) or removed therefrom to be replaced with others.

Regarding Claim 6, Colgate in view of Frank as applied to Claim 1 above teaches all the limitations of Claim 6, including that one of said multiple compartments in the container is constituted by a slot housing (Colgate, Fig 6; 44) and is adapted to receive an instruction manual (Figure 6, 46) describing operations for applying the aforementioned buttons to the above garment or removing them to be replaced with others.
Regarding Claim 7, Colgate teaches equipment for management of sets of interchangeable buttons which are intended to be applied or replaced in a garment, said equipment being characterized by including: a container (Fig 8; 70) with multiple compartments, of which: a group of compartments (68) composed of as many housings having the shape of a well and having such a section as to receive corresponding groups of interchangeable buttons in a prearranged manner; at least another of these compartments constituted by a tray (Fig 4; 42) adapted to contain said coupling means; at least another of these compartments provided to define a seat (48) adapted to contain said tool; closing means (50), associated to said container with multiple compartments, movable between at least two positions, namely open and closed ones, in the first of which said compartments are made accessible for the withdrawal and/or placement of the above mentioned interchangeable buttons, coupling means and 
Regarding Claim 7, Colgate does not teach coupling means for the interchangeable buttons. However, Frank teaches a plurality of coupling means (58), designed to mate with said interchangeable buttons (52) in order to removably fasten the latter to said garment. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buttons disclosed Colgate by adding the coupling means as disclosed by Frank in order to allow the equipment for button management of Colgate to effectively organize and store the interchangeable buttons of Frank. While Colgate teaches buttons meant to be interchanged and a storage system for such buttons, Frank’s explicit teaching of coupling means would be understood by one of ordinary skill in the art as a modification that could be made to Colgate in order to store both the buttons and coupling means together for convenience of the user. 
Regarding Claim 7, Colgate in view of Frank as applied to Claim 7 above teaches all the limitations of Claim 7, except for a tool for handling buttons. However, Thayer teaches a tool (Fig 1) for handling said buttons and/or coupling means during operations in which said buttons are applied to the above garment (col. 1 lines 15-17) or removed therefrom to be replaced with others.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the equipment for managing sets of buttons disclosed Colgate in view of Frank by adding the tool for handling buttons as disclosed by Thayer in order to contain all elements necessary for button use (the tools, the buttons) within one unified kit. Colgate in view of Frank teaches buttons, and a container for buttons, which is also outfitted with a seat to contain a tool, but not the tool itself; in order to create a cohesive, functional set of tools and materials, one of ordinary skill in the art would know to include the tool adapted for use with the buttons within the container for said interchangeable buttons.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as unpatentable over Colgate (US 5462170) in view of Frank (WO 2004091333) and Thayer (US 0274053) further in view of Pabarti (GB 2441759).
Regarding Claim 2, Colgate in view of Frank and Thayer as applied to Claim 1 above teaches all the limitations of Claim 2, except for grooves outside the housings for buttons. However, Pabarti teaches that the welllike housings (25) are arranged in parallel rows (Fig 1), with each of the housings featuring at least two opposed grooves arranged outside of the lateral surface of the well-like housing and extended to the depth thereof (Fig 1; gaps between 25), said grooves being designed to define passage areas through which a first tool for handling the afore cited buttons is adapted to pass.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the equipment for managing sets of buttons disclosed Colgate in view of Frank and Thayer by adding the grooves outside the housings for buttons disclosed by Pabarti in order to allow the tool to access the buttons. If it is necessary to the invention’s function for a tool to be used to grasp, remove, and otherwise handle the buttons, then one of ordinary skill in the art would understand that the container must allow adequate access to the buttons by the tool. Therefore, the grooves of Pabarti would be an obvious modification in order to effectively make and use the invention.
Regarding Claim 3, Colgate in view of Frank and Thayer further in view of Pabarti as applied to Claim 2 above teaches all the limitations of Claim 3, except for the function of the first tool. However, Thayer teaches that the first tool is intended for taking the above mentioned buttons from a relative well-like housing (functional language), and comprises a handle (C, D), from which at least two prongs extend (A, B), which are diametrically opposed and resiliently flexible, each of the prongs being provided, at its end, with a gripping tooth (d; walls o on either side of slot a), turned inward, said prongs being intended to engage in said side grooves of a well-like housing until the first button of the stack present therein is reached, in order to snap-engage it by means of the aforesaid teeth and to allow extraction thereof (functional language).

Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Colgate (US 5462170) in view of Frank (WO 2004091333) and Thayer (US 0274053), and Pabarti (GB 2441759), further in view of Giarraffa (US D721866).
Regarding Claim 4, Colgate in view of Frank and Thayer, and Pabarti as applied to Claim 3 above teaches all the limitations of Claim 4, except for an teach auxiliary rod and coordinating holes for said rod. However, Giarraffa teaches that a hole is made in the bottom of each of said well-like housings, the hole being in communication with the outside, and in that said first tool includes an auxiliary rod, intended to be introduced, from the bottom, in said holes to support said buttons during their introduction or withdrawal into/from said well-like housings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container for buttons disclosed Colgate in view of Frank and Thayer, and Pabarti by adding the auxiliary rod and coordinating holes for said rod of Giaraffa in order to ease the extraction of the buttons from their compartments. Giarraffa teaches a housing with a hole in the bottom, through which a long, narrow tool is placed to push up contents stored in the housing, so that they may be accessed through the top of the housing. This is one example of a known structure, wherein a long, narrow tool may be used to help extract contents from inside of a container. In order for 
Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Colgate (US 5462170) in view of Frank (WO 2004091333) and Thayer (US 0274053) further in view of Chisholm (US 1643112).
Regarding Claim 5, Colgate in view of Frank and Thayer as applied to Claim 1 above teach all the limitations of Claim 5, except for a second tool for use with the coupling means. However, Chisholm teaches a second tool (10) for handling said coupling means, during which handling operations said coupling means are applied to the above mentioned garment, or are supported during the removal of said buttons, said second tool having a pointed tip (11) at one end, the tip being designed to make a hole in said garment, said hole being provided for receiving and retaining one of said coupling means for the interchangeable buttons, said second tool comprising a seat (13) at the opposite end, the seat being adapted to receive a stem of said coupling means (col. 1 lines 52-54), the stem being designed to mate with a respective interchangeable button.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the equipment for managing sets of buttons disclosed Colgate in view of Frank and Thayer by adding the second tool for use with the coupling means disclosed by Chisholm in order to assist in attaching the button to the fabric. The coupling means for the button cannot attach to the garment without a hole in the fabric to insert it into; Chisholm teaches a tool for creating a hole through which the coupling means can pass (col. 1 lines 5-9). One of ordinary skill in the art would be motivated to modify the equipment of Colgate, Frank, and Thayer by adding the tool of 
Double Patenting
Claim 7 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 1 of the same application (only minor changes have been made to Claim 7 from the verbiage of Claim 1, and these changes do not render Claim 7 patentably distinct). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ELISABETH SULLIVAN/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735